Motion is MOOT; Order filed December 17, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00761-CV
                                   ____________

                         NASSER CHEHAB, Appellant

                                         V.

   WILLIAM PAT HUTTENBACH HIRSCH AND WESTHEIMER, P.C.,
                          Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-49204

                                     ORDER

      Appellant’s motion to extend time to pay court fee is MOOT. The appeal
was dismissed on other grounds on December 15, 2020.



                                     PER CURIAM



Panel Consists of Chief Justice Frost and Justices Jewell and Poissant.